Citation Nr: 0616918	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A hearing was held at the RO in April 2006 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the veteran submitted additional 
evidence in support of his claim, along with a written waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).

As set forth below, in this decision, the Board has 
determined that new and material evidence has been received 
to reopen the claims of service connection for right and left 
shoulder disabilities.  Additional evidentiary development, 
however, is required prior to further consideration of the 
underlying claims.  Thus, the issues of entitlement to 
service connection for right and left shoulder disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that in September 2003, the veteran alleged 
that there was clear and unmistakable error (CUE) in a 
September 1993 rating decision denying service connection for 
left and right shoulder disabilities.  Because this CUE claim 
has not yet been considered by the RO, it is referred for 
initial adjudication.  


FINDINGS OF FACT

1.  The RO denied an original claim of entitlement to service 
connection for right and left shoulder disabilities in a 
final rating decision dated in September 1993; the veteran 
did not appeal the RO's decision within the applicable time 
period.

2.  Evidence received since the final September 1993 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims of service connection for right and left shoulder 
disabilities.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service 
connection for right and left shoulder disabilities is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the September 1993 rating 
decision denying service connection for right and left 
shoulder disabilities is new and material, and the veteran's 
claims of entitlement to service connection for right and 
left shoulder disabilities has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In the decision below, the Board has reopened the veteran's 
claims of entitlement to service connection for right and 
left shoulder disabilities.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the veteran has resulted.  See 
e.g. Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); VAOPGCPREC 16-92.

Background

The veteran's service medical records show that in June 1990, 
he sought treatment after being involved in a car accident 
the previous day.  He complained of vague tenderness over the 
lower thoracic spine, as well as pain in the left wrist.  
Examination showed full range of motion, with no deficiencies 
in strength or sensation.  X-ray studies were normal.  The 
assessment was back muscle strain and left upper extremity 
contusion.  The following day, the veteran again sought 
treatment, claiming that his symptoms had worsened.  The 
assessment was rule out trapezius muscle spasm.  

In March 1993, the veteran sought treatment for bilateral 
shoulder pain.  He gave a history of falling down the stairs 
in November 1992, but denied prior treatment or injury of the 
shoulders.  The assessment was multidirectional shoulder 
instability.  Physical therapy was prescribed.  

In April 1993, the veteran was medically discharged from 
service as a result of migraine headaches and a right knee 
disability.  The Medical Board report is negative for 
complaints or abnormalities pertaining to the shoulders.  

Later that month, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including right and left shoulder disabilities.

In connection with his claim, the veteran was afforded a VA 
medical examination in June 1993, at which he reported a 
burning sensation in the left posterior shoulder when he put 
his arm in a certain position.  He indicated that such 
symptoms had been present since falling down the stairs in 
November 1992.  The veteran reported no complaints pertaining 
to the right shoulder.  Examination showed full range of 
motion of both shoulders, with no deformity or asymmetry.  No 
neurological abnormalities were identified.  X-ray studies of 
the left shoulder were normal.  The diagnoses included 
intermittent left shoulder and arm pain, etiology 
undetermined.  

In a June 1993 rating decision, the RO denied service 
connection for bilateral shoulder disabilities, finding that 
the record contained no evidence of current right or left 
shoulder disabilities.  The veteran did not appeal the RO's 
decision.

In April 2002, the veteran requested reopening of his claim 
of service connection for right and left shoulder 
disabilities.  In support of his claim, he submitted selected 
VA and private medical records, copies of some of his service 
medical records, and two lay statements.

VA medical records show that in July 1994, the veteran 
complained of pain in the left shoulder.  The impression was 
trigger point, left shoulder.  In February 1995, he reported 
that his left shoulder pain had improved.  

Private medical records show that in December 1999, the 
veteran was involved in an automobile accident, after which 
he had multiple complaints, including pain in the shoulders.  
According to November 2000 and January 2001 medical reports 
summarizing his treatment, the veteran was treated following 
the December 1999 accident with extensive physical therapy.  
After such therapy failed to improve the veteran's symptoms, 
he underwent an injection in the right AC joint, then surgery 
for distal clavicle resection of the right shoulder.  He 
noted some improvement following the surgery, but remained 
"significantly symptomatic."  The veteran's physician noted 
that when he initially treated the veteran following his 1999 
accident, he was an avid bodybuilder.  After the accident, 
the physician noted that the veteran had been severely 
restricted in his physical activity and had lost a tremendous 
amount of muscle build.  The final diagnoses included pains 
in the right and left shoulders.  

In November 2001, the veteran was  reportedly involved in 
another automobile accident in which he sustained various 
injuries, including injuries to his right shoulder.  Records 
of treatment following the accident note that the veteran had 
a history of a acromioplasty of the right shoulder in May 
2000, necessitated by a 1999 motor vehicle accident.  After 
the May 2000 surgery, the veteran reportedly rehabilitated 
nicely and did well with no sequelae until the November 2001 
accident.  Since the accident, physical therapy had failed to 
relieve his symptoms of pain and instability in the right 
shoulder and he complained that he was unable to work out 
with any upper extremity program.  The veteran again 
underwent right shoulder surgery in March 2002.  

In a March 2002 letter, a private doctor of osteopathy noted 
that the veteran had a history of an automobile accident in 
service in June 1990, after which he was treated for 
trapezius strain.  He also noted that in February 2000, the 
veteran had been diagnosed as having a right AC joint post-
traumatic arthropathy, as well as tenderness of the medial 
scapula retractor musculature of the left shoulder.  The 
doctor of osteopathy made no reference to the 1999 motor 
vehicle accident.  He did note, however, that the veteran had 
had a motor vehicle accident in November 2001, after which he 
was treated for right shoulder complaints.  He indicated that 
it was his opinion that "it is as likely as not that the 
current complaints of right shoulder pain, left scapula pain 
... are related to [the veteran's] time in service."  

In a March 2006 statement, C.C. indicated that he had been 
involved in the June 1990 motor vehicle accident and knew 
that the veteran injured his shoulders in the accident.  He 
indicated that the veteran thereafter experienced 
considerable pain in service and thereafter.  Mr. C indicated 
that, as a licensed massage therapist and physical trainer, 
he had treated the veteran's ongoing pain through massage, 
stretching, and exercise.  

In a March 2006 statement, H.M. indicated that he had been a 
physical therapy technician during service and had treated 
the veteran on several occasions for upper extremity pain and 
dysfunction with massage, stretching, and exercise for the 
affected areas.  

In April 2006, the veteran testified at a Board hearing at 
the RO.  He stated that he had initially injured his 
shoulders in a car accident in 1990, then reinjured his 
shoulders after falling down the stairs in 1992.  In the year 
after his separation from service, the veteran indicated that 
he sought treatment for his left and right shoulder symptoms 
often, at least monthly and sometimes twice a week.  See 
hearing transcript at page 4.  The veteran acknowledged that 
he had had two post-service accidents in which he had injured 
his shoulders, but felt that those accidents had merely 
exacerbated his preexisting shoulder disabilities.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

As delineated above, in a June 1993 rating decision, the RO 
denied service connection for bilateral shoulder 
disabilities, finding that the record contained no evidence 
of current right or left shoulder disabilities.  The RO based 
its conclusion on the findings set forth in a June 1993 VA 
medical examination report, which is negative for diagnoses 
of a right or left shoulder disability, other than 
intermittent left shoulder pain.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (holding that a symptom alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Because the veteran did not appeal the RO's decision denying 
service connection for right and left shoulder disabilities, 
it is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2005).

The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final September 1993 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 1993 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156.

The additional evidence received includes medical records 
showing treatment for right and left shoulder disabilities.  
In addition, the veteran has submitted a statement from a 
private doctor of osteopathy who has indicated that it is his 
opinion that the veteran's current left and right shoulder 
complaints are related to his active service.  

As noted, the veteran's claim of service connection for right 
and left shoulder disabilities was previously denied, in 
part, on the basis that the record contained no evidence of 
current right or left shoulder disabilities.  He has now 
provided medical records showing treatment for right and left 
shoulder disabilities, variously diagnosed.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate the claim.  The Board also notes 
that the veteran has submitted a medical opinion linking his 
current shoulder complaints to his active service; this 
evidence raises a reasonable possibility of substantiating 
the claim.  For these reasons, the Board finds that the 
additional evidence received since September 1993 warrants a 
reopening of the veteran's claims of service connection for 
right and left shoulder disabilities as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for right and left shoulder 
disabilities are reopened; to that extent only, the appeal is 
granted.




REMAND

As set forth above, the veteran contends that his current 
right and left shoulder disabilities are causally related to 
injuries he sustained in service.  He contends that his post-
service shoulder injuries merely aggravated disabilities 
which had been present since service.  After having carefully 
considered the matter, the Board believes that additional 
development is in order prior to further appellate 
consideration.  

First, although the RO provided the veteran with a VCAA 
notification letter regarding his claims of service 
connection for right and left shoulder disabilities in July 
2002 and February 2005, the United States Court of Appeals 
for Veterans Claims (Court) has since issued a decision 
holding that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  The VCAA notice previously 
provided to the veteran did not contain notice of all five 
elements of a service connection claim.  Thus, a corrective 
letter should be issued on remand.  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  At his April 2006 hearing, the 
veteran testified that he received frequent treatment for his 
left and right shoulder symptoms in the year after his 
separation from active service.  Records of such treatment 
have not yet been associated with the claims folder and are 
of particular importance, given the veteran's contentions 
that his current shoulder disabilities were present prior to 
his December 1999 and November 2001 automobile accidents.  

Similarly, the veteran has reported that he has received 
post-service medical treatment from Drs. Cronin and Grimsley.  
Complete records from these providers have not yet been 
obtained and are pertinent to the claim.  

The Board also finds that a medical opinion is necessary with 
respect to the claims of service connection for left and 
right shoulder disabilities.  38 C.F.R. § 3.149(c)(4); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran has provided a medical opinion, it does not appear to 
be based on a complete review of the veteran's medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Given the 
veteran's complex history of multiple shoulder injuries, the 
Board finds that a review of the veteran's complete medical 
records is essential in providing an opinion as to the 
etiology of the veteran's left and right shoulder 
disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims of service 
connection for right and left shoulder 
disabilities, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
ask that he provide the information 
necessary to obtain records of treatment 
from Drs. Cronin and Grimsley, as well as 
records of treatment for his right and 
left shoulder disabilities in the year 
following his separation from service.  
After obtaining any necessary 
authorization for the release of 
information, the RO should request such 
records.

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
his right and left shoulder disabilities.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that any current right or left shoulder 
disability is causally related to the 
veteran's active service or any incident 
therein, as opposed to post-service 
shoulder injuries.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

4.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claims of service connection 
for right and left shoulder disabilities.  
In readjudicating his claim, the RO 
should consider all the evidence of 
record. 

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


